Order filed August 25, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-22-00069-CR
                                  __________

                GARY COLMAN LANDRETH, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                      Trial Court Cause No. A-19-1203-CR


                                     ORDER
      We issue this order in regard to exhibits that are missing from the reporter’s
record that was filed in this court on July 22, 2022. The court reporter for the 70th
District Court, Tina Gregg, has notified this court that she will not provide this court
with the missing exhibits without an order from this court “demanding that [she]
send them up and copying [her] judge.” The exhibits at issue are “Children
Advocacy videos” that were admitted into evidence as exhibits during trial. We note
that appellate counsel requested that all exhibits be included in the reporter’s record.
Therefore, pursuant to Rule 34.6 of the Texas Rules of Appellate Procedure, all
exhibits admitted into evidence by the trial court should have been included in the
reporter’s record previously filed by Gregg in this cause.
      By this order, Tina Gregg is ORDERED to file in this cause a supplemental
reporter’s record containing copies of the exhibits that were admitted at trial
but were omitted from the reporter’s record previously filed in this cause. The
supplemental reporter’s record is due to be filed in this court on or before
September 8, 2022.


                                                    PER CURIAM


August 25, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2